UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 001-16413 FIRST CENTURY BANCORP. (Exact name of registrant as specified in its charter) Georgia 58-2554464 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 807 Dorsey Street Gainesville, Georgia 30501 (Address of principal executive offices) (770) 297-8060 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 8,120,623 shares of common stock, no par value per share, were issued and outstanding as of May 14, 2012. PART I. FINANCIAL INFORMATION Page No. Item 1.Financial Statements Consolidated Balance Sheets – March 31, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations (Unaudited) – Three Months Ended March 31, 2012 and 2011 5 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) – Three Months Ended March 31, 2012 and 2011 6 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) – Three Months Ended March 31, 2012 7 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2012 and 2011 8 Notes to Consolidated Financial Statements (Unaudited) 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3.Quantitative and Qualitative Disclosures About Market Risk 40 Item 4.Controls and Procedures 40 PART II. OTHER INFORMATION Item 1.Legal Proceedings 40 Item 1A.Risk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults upon Senior Securities 40 Item 4.(Removed and Reserved) 40 Item 5.Other Information 40 Item 6.Exhibits 40 Signatures 41 2 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Cash and Due from Banks $ $ Interest Bearing Deposits with Banks Total Cash and Cash Equivalents Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $2,977,940, and $4,068,769 as of March 31, 2012 and December 31, 2011, respectively) Total Investment Securities Other Investments Loans Held for Sale Loans Allowance for Loan Losses ) ) Loans, Net Premises and Equipment Other Real Estate Other Assets Total Assets $ $ The accompanying notes are an integral part of these consolidated statements. 3 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, (Unaudited) Deposits Non-interest-Bearing $ $ Interest-Bearing Total Deposits Borrowings Other Liabilities Total Liabilities Commitments and Contingencies - - Stockholders’ Equity Preferred Stock, Non-voting; Non-participating; Variable Rate Cumulative; No Par Value; 10,000,000 Shares Authorized; No Shares Issued - - Common Stock, No Par Value; 300,000,000 Shares Authorized; 8,121,293 Shares Issued at March 31, 2012 and December 31, 2011 Accumulated Deficit ) ) Treasury Stock, 670 shares, at cost ) ) Accumulated Other Comprehensive Income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated statements. 4 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31 (UNAUDITED) Three Months Ended Interest Income Loans, Including Fees $ $ Investments Interest Bearing Deposits Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses - Net Interest Income After Provision for Loan Losses Non-interest Income Service Charges and Fees on Deposits Mortgage Banking Income Other Total Non-interest Income Non-interest Expense Salaries and Employee Benefits Occupancy and Equipment Professional Fees Advertising and Marketing Data Processing Insurance, Tax, and Regulatory Assessments Lending Related Expense Other Non-interest Expense Total Non-interest Expense Income (Loss) Before Income Taxes ) Provision for Income Taxes - - Net Income (Loss) $ $ ) Basic Earnings (Losses) Per Share $ $ ) Fully Diluted Earnings (Losses) Per Share $ $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated statements. 5 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31 (UNAUDITED) Three Months Ended Net Income (Loss) $ $ ) Other Comprehensive Loss Unrealized Losses on Securities Available for Sale Arising During the period ) ) Other comprehensive loss ) ) Comprehensive Income (Loss) $ $ ) The accompanying notes are an integral part of these consolidated statements. 6 FIRST CENTURY BANCORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2012 Accumulated Preferred Stock Common Stock Accumulated Treasury Comprehensive Shares Amount Shares Amount Deficit Stock Income (Loss) Total Balance, December 31, 2011 - $
